Case 1:20-cv-24342-RNS Document 23-2 Entered on FLSD Docket 03/08/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                      Case No. 1:20-cv-24342-RNS

   PAYRANGE, INC.                                    )
                                                     )
                   Plaintiff,                        )
                                                     )
   v.                                                )
                                                     )
   KIOSOFT TECHNOLOGIES, LLC and                     )
   TECHTREX, INC.,                                   )
                                                     )
                   Defendants.                       )
                                                     )
                                                     )


                         ORDER GRANTING MOTION TO APPEAR
                PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
                ELECTRONICALLY RECEIVE NOTICE OF ELECTRONIC FILING

          THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for

   Christian H. Robertson II, Consent to Designation, and Request to Electronically Receive

   Notices of Electronic Filing (the “Motion”), pursuant to the Special Rules Governing the

   Admission and Practice of Attorneys in the United States District Court for the Southern District

   of Florida and Section 2B of the CM/ECF Administrative Procedures.            This Court having

   considered the motion and all other relevant factors, it is hereby

          ORDERED and ADJUDGED that:

          The Motion is GRANTED. Christian H. Robertson II may appear and participate in this

   action on behalf of Kiosoft Technologies, LLC and Techtrex, Inc. The Clerk shall provide

   electronic     notification   of   all   electronic    filings   to   Christian   Robertson    at

   Christian.Robertson@icemiller.com.
Case 1:20-cv-24342-RNS Document 23-2 Entered on FLSD Docket 03/08/2021 Page 2 of 2




          DONE AND ORDERED in Chambers at Miami-Dade County, Florida this ____ day of

   ______________, 2021.

                                                __________________________________
                                                ROBERT N. SCOLA, JR.
                                                United States Judge

   Copies furnished to: All Counsel of Record




                                                  2
